         Case 4:21-cr-00131-BRW Document 13 Filed 07/21/21 Page 1 of 1
                                   MJStar Reporting:lNITIAL APPEARANCE, Length of Hearing(minutes):
                                                         ARRAIGNMENT, Length of Hearing (minutes): _ _ __


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS                                       FILED
                                                                                      - . ~ U.S. DtSTRICT COURT
                                                                                      EASTERN DISTRICT ARKANSAS
United States of America
                                                                                               JUL 2 I 2021
v.                                    Case No.: 4:21CR00131-0l BRW
                                                                                           r._~M~
Halacius Phillips                                                                  By:,...---..111~::;;;...:~-=~~~-
                                                                                                              DEPCLERIC'


                           PLEA AND ARRAIGNMENT REPORT

 Plea Date: 7/21/2021                              Deft is / i s not__ in custody
 Continued Until: - - - - - -                      _ _ Deft did not appear
 Reason for continuance- - - -                            Clerk to issue warrant

                                           COUNSEL

Assistant U.S. Attorney: Stephanie Mazzanti
Defense Counsel:           Tarvif
                       Chris                    etained)
Interpreter's Name:
                    --------------------.,,,--=------
                                              PLEA

TRIAL BEFORE DISTRICT COURT                            CONSENTS TO TRIAL BEFORE MAGST.

Not Guilty           ✓                                 Not Guilty_ _ _ _ _ _ _ _ _ _ __
Guilty (indicates desire)________                      Guilty _ _ _ _ _ _ _ _ _ _ _ __
Nola Contendere (desire)_ _ _ _ _ __                   Nola Contendere
                                                                           ---------
___7
   __✓_Demands Trial by Jury                           - - - - - -Waives Jury Trial
                                                            Deft agrees- - - - - -
                                                            Govt agrees- - - - - - -

                                               BAIL
Bail Set at:
           ~-----          By:
                                 - - - - - - - - -Date:             ------------
Bail Changed to:- - - - - By:- - - - - - - - - - - Date:                        -------

Number of Days estimated for Trial: 2 days
Estimated Trial Date: 8/24/2021 @ 9:30 a.m., before the Honorable Judge Billy Roy Wilson
in Room A401. All Pretrial Motions to be filed within the time specified within the Pretrial
Discovery Order, to be entered forthwith.

Other:
         ----~-------------------------
 DATE: 7/21/2021                                SO ORDERED:~                          (l.,~
                                                       tf.s.MAGisTRATEJUDGE
